  Case 3:21-cv-00318-NJR Document 11 Filed 05/12/21 Page 1 of 2 Page ID #36



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS

DEXTER D. STEWART,                                     )
                                                       )
                         Plaintiff,                    )
                                                       )
        vs.                                            )        Case No. 21-cv-318-NJR
                                                       )
CASEYVILLE POLICE DEPT.,                               )
and JAMES GOMRIC,                                      )
                                                       )
                         Defendants.                   )

                                 MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

        This matter is before the Court for case management. Plaintiff Dexter D. Stewart, a pretrial

detainee at the St. Clair County Jail, filed this civil rights action on March 22, 2021 (Doc. 1). On March

26, 2021, the Court entered an order dismissing the Complaint pursuant to 28 U.S.C. § 1915A for

failure to state a claim, because both the “Statement of Claim” and “Request for Relief” sections of the

form Complaint were blank. (Doc. 8). Stewart was given until April 23, 2021, to file an amended

complaint if he wished to further pursue his claims, and the Clerk of Court mailed him a blank

complaint form for his use in preparing his amended pleading. Stewart was warned that if he failed

to submit an amended complaint, this case would be dismissed with prejudice.

        The April 23 deadline has come and gone, and Stewart has failed to respond in any way. This

action is thus subject to dismissal for failure to prosecute and for failure to comply with a court order.

        Accordingly, this entire action is DISMISSED with prejudice for failure to prosecute. FED. R.

CIV. P. 41(b); see generally James v. McDonald’s Corp., 417 F.3d 672, 681 (7th Cir. 2005); Ladien v. Astrachan,

128 F.3d 1051 (7th Cir. 1997); Lucien v. Breweur, 9 F.3d 26, 29 (7th Cir. 1993) (dismissal for failure to

prosecute is presumptively with prejudice).

        The Clerk is DIRECTED to CLOSE THIS CASE and enter judgment accordingly.




                                                 Page 1 of 2
  Case 3:21-cv-00318-NJR Document 11 Filed 05/12/21 Page 2 of 2 Page ID #37



        Because the original Complaint did not contain sufficient allegations for the Court to evaluate

its merits, the Court does not count this dismissal as one of Stewart’s three allotted “strikes” under

the provisions of 28 U.S.C. § 1915(g).

        Stewart’s obligation to pay the filing fee for this action was incurred at the time the action was

filed, thus the filing fee of $350.00 remains due and payable. See 28 U.S.C. § 1915(b)(1); Lucien v.

Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

        If Stewart wishes to appeal this dismissal, his notice of appeal must be filed with this Court

within thirty days of the entry of judgment. FED. R. APP. P. 4(a)(1)(A). A motion for leave to appeal in

forma pauperis must set forth the issues Stewart plans to present on appeal. See FED. R. APP. P.

24(a)(1)(C). If Stewart does choose to appeal, he will be liable for the $505.00 appellate filing fee

irrespective of the outcome of the appeal. See FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v.

Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien

v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998). Moreover, if the appeal is found to be nonmeritorious,

Stewart may also incur a “strike.” A proper and timely motion filed pursuant to Federal Rule of Civil

Procedure 59(e) may toll the 30-day appeal deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must

be filed no more than twenty-eight (28) days after the entry of the judgment, and this 28-day deadline

cannot be extended.

        IT IS SO ORDERED.

        DATED: May 12, 2021


                                                          ______________________________
                                                          NANCY J. ROSENSTENGEL
                                                          Chief U.S. District Judge




                                                Page 2 of 2
